El Juez Asociado Sr. Hernández,
emitió la opinión del Tribunal.
Con fecha once de Julio del año próximo pasado el Letrado Don José E. Benedicto, á nombre de Don Juan Hernández, produjo ante la Corte de Distrito de Arecibo demanda de in-terdicto de retener la posesión de una finca rústica contra A. Besto, Nicasio Collazo y Bamón Pérez, alegando como hechos .que hacía diez años se hallaba el demandante en posesión de dicha finca radicada en el barrio del Coto, sitio denominado *552Matruya de la jurisdicción de Manati, compuesta de cuarenta y cinco cuerdas de terreno á café y frutos menores, con dos casas de madera del pais techadas de paja, cuya finca colinda por el Norte con terrenos de Don Francisco Agosto y Don Juan A. Ramos, por el Oeste con terrenos de Don Salvador Oalaf, y por el Sud y Este con los de Doña Ricarda Velez de Ramos; que adquirió la expresada finca á título de compra de Doña Ricarda Velez y sus hijos Don Juan A. y Don Isidoro Ramos en ocho de Agosto de 1894; y que Juan A. Resto, Ni-casio Collazo y Ramón Perez propagaban que el inmueble descrito -no perténecia al Hernández, introduciéndose de con-tinuo en él y cojiendo sus frutos, con lo cual perturbaban la quieta y pacífica posesión del demandante.
Practicada información testifical sobre el hecho de la po-sesión por parte de Don Juan Hernandez, y perturbación en ■la misma por parte de los demandados, declararon en sentido afirmativo Don Juan A. Ramos, Don Isidoro de los mismos apellidos y Don G-abriel Roig; después de Ib cuabfueron con-vocadas las partes á juicio verbal, al que concurrieron el Le-trado de la parte actora y el abogado Don Juan Ramón Ramos Velez, en representación de Juan A. Resto y Nicasio Collazo, quienes se opusieron á la demanda, presentando como testigo á Don Juan Ramos Casellas, quien declaró que es dueño de un terreno en el barrio del Coto de Manatí, que hubo de Don Francisco Raez y está inscrito en el Registro de la Propiedad, cuyo terreno está poseyendo, teniéndolo á su cargo Juan A. Resto, Nicasio Collazo y Ramón Perez, de los 'cuales el primero le dá cuenta de su parte, habiéndose marchado los dos últimos hacia una sermana, después que verificaron el cosecho.
A instancia del Letrado representante de Juan A. Resto y Nicasio Collazo, declararon el mismo demandante Don Juan Hernandez, Don Gabriel Roig, Don Juan A. Ramos Velez y Don Isidoro Ramos, de los cuales el primero dice que ad-quirió los teimenos de que se trata por compra á Doña Ricarda Velez de Ramos y hace quince años está en posesión de ellos, *553encontrándose en los mismos Eesto, Collazo y Perez quienes tomaban los frutos de la finca, habiéndoles denunciado varias veces por no haberle rendido cuenta de sus productos; el se-gundo, ó sea Eoig, manifiesta que Hernández ha estado siem-pre en posesión de los terrenos, y que Eesto, Collazo y Perez nunca le han entregado frutos, pues se los apropiaban en beneficio propio, agregando á repregunta de la parte con-traria que cuando entró á administrar la finca vivian allí los demandados, de los cuales Eesto tenía algo en ella y nada los otros dos; el tercero, ó sea Don Juan Eamos Yelez, expresa que poseía una estancia en el barrio del Coto y vendió cuarenta y cinco cuerdas de ella á Don Juan Hernández á quien se otorgó un documento privado, contestando á repregunta de la parte contraria que desde hacía siete años estaba Eesto en la finca y desde el año anterior se negaba á entregarle la cosecha, no habiendo sido entregados los frutos á Hernandez porque fueron embargados por el Juzgado; y el cuarto, ó sea Don Isidoro Eamos, declara que vendió una finca á Pler-nandez y que desde entonces se encontraba éste en posesión de ella, habiendo sido colocados en la misma Eesto, Collazo y Perez por el mismo comprador quien les dijo que podían dis-poner de los frutos menores, habiendo Eesto, Collazo y Perez inquietado en la posesión al Hernandez.
Fue propuesta también prueba documental por el Letrado del demandante y el de los demandados Eesto y Collazo; pero solo se trajo á los autos á instancia de dichos Eesto y Collazo y también de Eamon Perez, á quien hizo extensiva su repre-sentación Don Juan E. Eamos Yelez, certificación expresiva de que ante la Corte de Distrito de Arecibo había pendiente información de dominio promovida por Don Juan Hernandez sobre los terrenos á que se contrae el interdicto, á cuya in-formación se había opuesto Don Juan Eamos Casellas.
La Corte de Arecibo dictó sentencia en dos de Octubre del año próximo pasado, por la que declaró con lugar el interdicto, mandando se mantenga á Don Juan Hernandez en posesión *554de la finca de que se trata, sin perjuicio de tercero, y que se requiera á los demandados para que en lo sucesivo se absten-gan de cometer los actos de perturbación con que lian in-quietado é intentado despojar al demandante, bajo el aperci-bimiento que corresponda con arreglo á derecho, condenando á los demandados al pago de las costas y reservando á ambas partes el derecho que puedan tener sobre la propiedad ó sobre la posesión definitiva que podrán utilizar en el juicio corres-pondiente.
Contra diclía sentencia interpuso la representación de los demandados recurso de apelación que fue oido en ambos efectos, y elevados los autos á esta Corte Suprema, previa citación y emplazamiento de las partes, se dió al recurso la tramitación prevenida por la ley, señalándose dia para la vista, á cuyo acto asistió únicamente el abogado de los ape-lantes.
Contra dicha sentencia interpuso la representación de los demandados recurso de apelación que fué oido en ambos efectos, y elevados los autos á esta Corte Suprema, prévia ci-tación y emplazamiento de las partes,' se dió al recurso la tramitación prevenida por la ley, señalándose día para la vista, á cuyo acto asistió únicamente el abogado de los apelantes.
Examinadas las pruebas practicadas en el juicio, cuyo re-sultado ha sido expuesto de una manera sucinta, aparece justificado que el demandante Don Juan Hernandez se encon-traba en posesión de los terrenos á que se contrae su escrito de demanda, teniendo derecho indiscutible á ser respetado y amparado en tal posesión; pero falta prueba de que los de-mandados le hayan perturbado en ella por actos que mani-fiesten la intención de inquietarle ó despojarle, pues los testi-gos que han declarado en el juicio atendidos los términos en que lo han hecho, no son bastantes á justificar ese extremo, tan necesario como el de la posesión, para que proceda el in-terdicto de retener, según el precepto del artículo 1649 de la Ley de Enjuiciamiento Civil, aplicable al presente caso.
*555Por las razones espnestas, opinamos que debe revocarse la sentencia dictada por la Corte de Distrito de Arecibo en dos de Octnbre del año próximo pasado, y declararse sin lngar la demanda de interdicto de retener la posesión, propuesta por Don Jnan Hernandez, con las costas cansadas en el juicio á cargo del mismo y las del recnrso sin especial condenación.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Figueras, MacLeary y Wolf.